Case 1:96-cr-01098-JSR Document 60 Filed 06/25/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
Vv. : 96-cr-1098 (JSR)
ANDREW RAMSAY,
Defendant. ORDER
eee ee eee eee x

JED S. RAKOFF, U.S.D.J.

The representation of the defendant in the above-captioned
matter is assigned to the C.J.A. Attorney on duty June 25, 2020,
Kenneth Montgomery, for the purpose of supplementing, if deemed
necessary, the pro se motion received by the Court on June 23,

2020, see ECF No. 59.

 

SO ORDERED.
Dated: New York, NY AVA
June 25, 2020 36 5. RAKOFF, U.S.D.J.
